Citation Nr: 1330687	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  12-08 576	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas

THE ISSUES

1. Entitlement to service connection for a heart disorder. 

2. Entitlement to service connection for a lung disorder, including as a result of exposure to asbestos. 

3. Entitlement to service connection for a disorder of the feet and/or legs, including tinea pedis (athlete's foot).

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to March 1961.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2013, in support of his claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (i.e., at a Travel Board hearing).  A transcript of that hearing has been associated with his electronic ("Virtual VA") file.

Upon appellate review of this case in May 2013, the Board indicated the Veteran had raised several previously unadjudicated claims for service-connected compensation related to having received amalgam dental fillings during service, which he alleged in his February 2013 hearing testimony had been high in mercury content.  He listed these complaints as gastrointestinal problems, sleep disturbances, concentration problems, memory disturbances, lack of initiative, restlessness, a skin rash, and bleeding gums.  The Board deemed his claimed bleeding gums as part of the adjudication of his claim for service connection for a dental disorder, for compensation purposes.  The Board then proceeded to refer to the RO (as the Agency of Original Jurisdiction (AOJ)) for initial consideration these additional claims of entitlement to service connection for a gastrointestinal disorder, sleep disturbances, concentration problems, memory disturbances, lack of initiative, restlessness, and a rash, all alleged to be the result of the fillings he had received during his military service.  Unfortunately, to date, the RO or Appeals Management Center (AMC) has not adjudicated any of these other claims.  So the Board is again referring them for appropriate initial consideration and disposition.


The Board further observed that, up to that point, the claim for service connection for a dental disorder had been developed and adjudicated as a claim for service connection for compensation purposes.  However, the U.S. Court of Appeals for Veterans Claims (Court/CAVC) has held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  The Board therefore referred a claim for VA outpatient dental treatment to the RO for appropriate action.  And absent any indication of RO action on this claim, either, it, too, is again referred to the RO for adjudication.

The RO has duly adjudicated and denied another claim previously referred by the Board, for service connection for a back condition, and consequently that particular claim requires no additional consideration since there is no pending appeal.

In its May 2013 decision and remand, the Board denied service connection for a dental disorder for compensation purposes, but remanded the remaining claims for further evidentiary development, to primarily consist of obtaining VA outpatient treatment records and arranging for VA Compensation and Pension examinations.

The Veteran has since, in July 2013, provided additional evidence comprised of a one-page report of a VA pulmonary function test (PFT).  As there is on file a waiver of RO initial jurisdiction over newly-submitted evidence in this case, the Board hereby accepts this additional evidence into the record without the need for an additional waiver to allow the Board to consider it in the first instance.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

Nevertheless, these claims require still further development before being decided on appeal, so the Board is again remanding them to the RO via the AMC in Washington, DC.

Please also note, however, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).


REMAND

Upon further review of the record, the Board will undertake measures to ensure that all records pertaining to the Veteran's reported receipt of disability benefits from the Social Security Administration (SSA) are on file.  Whereas initially he had reported receiving only SSA Supplemental Security Income (SSI), a July 2010 private podiatrist's evaluation report reflects his statement that he "took Social Security disability in 1997" -- i.e., benefits under the Social Security Disability Insurance (SSDI) program.  It appears the Veteran was receiving SSDI for some time, before the benefits automatically converted to SSI upon reaching the age of 65.  Consequently, this case must be remanded to acquire the SSA administrative decision on the SSDI claim for benefits from that agency and supporting medical records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  See also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (reiterating that VA's duty to assist specifically includes requesting information from other Federal departments or agencies, so including SSA, but only if potentially pertinent to the claim before VA).  Golz clarified that VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A, are those relating to the injury for which the Veteran is seeking VA benefits and have a reasonable possibility of helping to substantiate the claim).

The Board also finds that another VA compensation examination is warranted with regards to the claim for service connection for a lung disorder, including due to asbestos exposure.  After the last examination in July 2013, the opinion proffered was that "it is less likely as not that there is any asbestosis related to service based on review of service records."  Underlying this conclusion was the finding that "[regarding asbestosis there is] nothing seen on x-ray or other problem lists of his doctors.  There is insufficient evidence of asbestosis diagnosis for this Veteran."  However, in fact, several physicians diagnosed the Veteran with asbestosis before.  There is also no indication the July 2013 VA examiner conducted an in-depth clinical evaluation or had the specific requisite medical expertise to either properly diagnose, or rule out, the condition of asbestosis.  A new examination is therefore needed.  Once VA undertakes the effort to provide an examination in response to a service-connection claim, even if not statutorily obligated to, it must provide an adequate one, else, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, these claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Obtain copies of the SSA's administrative decision regarding the Veteran's claim for disability benefits with this agency, along with all medical records underlying the determination.  Associate all records received with his VA claims file so they may be considered in this appeal.

2. Request from within the VA Central Arkansas Healthcare System (HCS) all available treatment records for the Veteran since May 2013.  Then associate all paper records obtained with the claims file, or in the alternative associate an electronic copy of these records with the Veteran's "Virtual VA" claims folder.

3. Provide the Veteran another VA compensation examination, this time preferably with a pulmonary specialist, for additional medical comment concerning the etiology of any lung disorder present since October 2009 (when the Veteran filed his claim for service connection).  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the relevant history.  A notation to the effect that this record review took place should be included in the report of the examiner.

Following examination of the Veteran and a review of the record, the examiner should identify any lung disorder present at any time since October 2009, to include chronic obstructive pulmonary disease (COPD).  In regards to EACH diagnosed disorder, the examiner should provide an opinion concerning the likelihood (very likely, as likely as not, or unlikely) the disorder was incurred or aggravated as a result of the Veteran's active military service, to include as a result of exposure to asbestos, lead paint, and chemicals during his service.  In commenting, the examiner should undertake specific inquiry into whether the Veteran currently has asbestosis, to include consideration of prior private physicians' assessments indicating he does (although the July 2013 VA compensation examiner mistakenly indicated there was no such indication in the file).

In rendering the requested opinion, the examiner should consider the May 1959 X-ray report indicating the Veteran was examined for pleuritic pain on the left.  The examiner should also consider the evidence regarding the Veteran's post-service occupational exposure to asbestos as well as his smoking history.  

Please further note review of the conclusions expressed pursuant to the prior June 2013 VA respiratory system examination.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4. Review the report of the examination to ensure it is responsive to the questions posed.  If not, take corrective action.  38 C.F.R. § 4.2; Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5. Then readjudicate these claims on appeal in light of this and all other additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of him until further notice.  However, the Board takes this opportunity to advise him that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  He is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655. 


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


